UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUl\/IBIA

F1'LED

AU ~
Victor B. Perkins, ) clerk U s 61 ll 20"
) Courts far ing g ;?fagkrupfcy
Piainriff, ) °'"'"bla
) t
v. ) Civil Action No.   U 
)
Barack Obama et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperz`s. The Court will grant the IFP application and
dismiss the case. Pursuant to 28 U.S.C. § l9l5(e), the Court is required to dismiss a complaint
upon a determination that it, among other grounds, is frivolous. 28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff is civilly committed at the Federal Medical Center in Rochester, Minnesota. See
Perkins v. Beeler, 207 Fed. Appx 262, 2006 WL 3473974 (4"‘ Cir. 2006). He sues numerous
high-profile officials, including President Barack Obama, Secretary of State Hillary Clinton, and
Attomey General Eric Holder, and such celebrities as Oprah Winfrey, Katie Couric, and Tom
Brokaw. Plaintiff captions the complaint: "Wrongful Imprisonment as the Direct Result of
Attempted l\/[urder, Threats of Bodily Harm, Bodily Injury, Negligence, Cruel and Unusual
Punishment." He claims, among other bizarre acts, that the defendants are persecuting him
"because of his sincere [religious] beliefs that he is the last messenger of Lord God Allah in
which the defendants have given him tainted medications in an attempt to cause him to have a
stroke . . . ." Compl. at 4 (page number supplied).

A complaint may be dismissed as frivolous when it describes fantastic or delusional
scenarios, contains "fanciful factual allegation[s]," Neitzke v. Williams, 490 U.S. 319, 325

(1989), or lacks "an arguable basis in law and fact." Brandon v. Dz`strict of Columbia Bd. of

Parole, 734 F.Zd 56, 59 (D.C. Cir. 1984). This complaint qualifies for such treatment. A

separate Order of dismissal accompanies this Memorandum Opinion.

cfr/rs win

-z[, United States Dist'rict Judge \
DATE; July 9, v , 2011